Name: 2008/361/EC: Commission Decision of 6 May 2008 on the financial contribution of the Community for the year 2008 for the computerisation of veterinary procedures, the Animal disease notification system, communication measures and studies and evaluations
 Type: Decision
 Subject Matter: documentation;  information technology and data processing;  agricultural activity;  information and information processing;  health;  EU finance;  agricultural policy
 Date Published: 2008-05-07

 7.5.2008 EN Official Journal of the European Union L 120/18 COMMISSION DECISION of 6 May 2008 on the financial contribution of the Community for the year 2008 for the computerisation of veterinary procedures, the Animal disease notification system, communication measures and studies and evaluations (2008/361/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 17, 20, 37(2) and 37a(2) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Community's financial contribution towards specific veterinary measures, in particular as regards the information policy for animal health, animal welfare and food safety, technical and scientific measures and control. (2) Article 37a(1)(b) of Decision 90/424/EEC provides that a Community financial contribution may be granted for the computerisation of the veterinary procedures relating to hosting, management and maintenance of integrated computerised veterinary systems, including interfaces with national databases, where appropriate. A Community financial contribution should therefore be granted for the hosting, management and maintenance of the integrated computerised veterinary system TRACES (Trade Control and Expert System), introduced by Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (2), in order to ensure that the system is available, secure and updated. (3) Article 37(1) of Decision 90/424/EEC provides that the introduction of systems for identifying animals and notifying diseases under legislation concerning veterinary checks in intra-Community trade in live animals, with a view to the completion of the internal market, may receive Community financial assistance. A Community financial contribution should therefore be granted in order to update the animal disease notification system (ADNS), based on Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (3), with the necessary technical improvements. (4) The Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the European Union (2007-2013) where Prevention is better than cure (4) (the Communication on a new animal health strategy) provides that the Commission is committed to improve communication towards consumers and stakeholders. (5) Article 16 of Decision 90/424/EEC provides that the Community is to make a financial contribution to the establishment of an information policy in the field of animal health, animal welfare and food safety in products of animal origin. A Community financial contribution should therefore be granted for the implementation of measures aimed at improving communication towards consumers and stakeholders in the field of animal health and animal welfare in the framework of the Communication on a new animal health strategy. (6) Pursuant to Article 19 of Decision 90/424/EEC, the Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (7) The gradual introduction of electronic identification for ruminants is one of the expected outcomes of the strategy. As a consequence, a study addressing cost-benefit and cost-effectiveness issues related to the electronic identification of cattle is necessary before introducing new legislation in this field. In order to improve the role of the Community reference laboratories an evaluation of their functioning and performance is deemed necessary. The outcome of these studies and evaluations will be the basis for legislative review in this fields if deemed necessary. A Community financial contribution should therefore be granted to fund studies and evaluations in the areas of food safety, animal health and welfare and zootechnics. The maximum amount to be allocated to those actions should be specified. Calls for tender are to be launched in 2008 for carrying out, under specific contracts, studies and evaluations in the areas of food safety, animal health and welfare and zootechnics. Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), veterinary measures are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (8) The payment of the financial contribution from the Community must be subject to the condition that the actions have actually been carried out and that the contractors supply all the necessary information. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 TRACES (Trade Control and Expert system) A Community financial contribution is granted for the hosting, management and maintenance of the TRACES system, introduced by Decision 2003/2/EC, for the following amounts and objectives: (a) EUR 1 000 000 for the hosting; (b) EUR 500 000 for the acquisition of the necessary logistical support within the framework of assistance to the users; (c) EUR 300 000 for the purchase of maintenance support needed in order to bring the system in line with legal and technical developments; (d) EUR 200 000 for the necessary data processing developments; (e) EUR 250 000 for the development of the interface between the national bovine identification databases. Article 2 ADNS (Animal disease notification system) A Community financial contribution of EUR 270 000 is granted for the update of the animal disease notification system based on Decision 2005/176/EC. Article 3 Communication in the fields of animal health and animal welfare A Community financial contribution is granted for communication measures towards competent authorities and citizens, aimed at disseminating information on Community legislation in the fields of animal health and animal welfare, for the following amounts: (a) EUR 2 500 000 in the field of animal health; (b) EUR 150 000 in the field of animal welfare. Article 4 Studies and evaluations A Community financial contribution of a maximum amount of EUR 300 000 is granted for the following studies and evaluations: (a) cost-benefit study on the electronic identification of cattle; (b) evaluation of the Community reference laboratories in the field of animal health and zootechnics. Article 5 Appropriations 1. The financial contributions provided for in Articles 1 to 4 shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2008. 2. The actions mentioned in Article 4 will be carried out by two specific contracts. These two specific contracts will be signed during 2008. Done at Brussels, 6 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 8, 14.1.2003, p. 44. (3) OJ L 59, 5.3.2005, p. 40. Decision as amended by Decision 2006/924/EC (OJ L 354, 14.12.2006, p. 48). (4) COM(2007) 539 final. (5) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1).